SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K/A NUMBER 1 (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED JANUARY 31, 2008 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NUMBER: 000-53260 BEST ENERGY SERVICES, INC. (Exact name of Registrant as specified in its charter) Nevada 02-0789714 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1010 Lamar Street, Suite 1200, Houston, Texas 77002 (Address of principal executive offices) Registrant¡¯s telephone number, including area code:(713) 933-2600 SECURITIES REGISTERED PURSUANT TO SECTION 12(b) OF THE ACT: None SECURITIES REGISTERED PURSUANT TO SECTION 12(g) OF THE ACT: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes oNox Indicate check mark if the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act.Yes oNox Indicate by check mark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-K contained in this form, and no disclosure will be contained, to the best of registrant¡¯s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-Ko Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of ¡¡ãaccelerated filer,¡¡À ¡¡ãlarge accelerated filer¡¡À and ¡¡ãsmaller reporting company¡¡À in Rule 12b-2 of the Exchange Act (check one): Large accelerated filero Accelerated filer o Non-accelerated filero(Do not mark if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)YesoNo x The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant on July 31, 2007 based upon the average bid and ask price of the common stock on the OTC Bulletin Board for such date, was $nil. The number of shares of the Registrant¡¯s common stock issued and outstanding on May 23, 2008, was 20,216,366. Explanatory Note: This Form 10-K/A Number 1 is being filed in order to include information required by Items 10-13 originally intended to be incorporated by reference to the information to be included in the Company¡¯s Proxy Statement for the 2008 Annual Meeting of Stockholders. PART III Item 10.Directors, Executive Officers and Corporate Governance Directors and Executive Officers The following table sets forth information regarding the members of our board of directors and our executive officers and other significant employees. All of our officers and directors were appointed February 14, 2008 except James Byrd who was appointed on March 17, 2008 and Charles Daniels, who was appointed on April 1, 2008. All of our directors hold office until the next annual meeting of stockholders and their successors are duly elected and qualify. Executive officers serve at the request of the board of directors. Name Age Office(s) Held Larry W. Hargrave 57 Director, Chief Executive Officer and President Charles Daniels 53 Executive Vice President and Chief Operating Officer James W. Carroll 51 Director, Executive Vice President and Chief Financial Officer Tony Bruce 54 Director and Vice President of Central Operations James Byrd 49 Director David Gad 23 Director Joel Gold 66 Director Mark Harrington 54 Director Set forth below is a brief description of the background and business experience of our current executive officers and directors. Larry W.
